Case 8:20-cv-01960-CEH-TGW Document 8 Filed 09/11/20 Page 1 of 3 PagelD 40

IN CAPERS COURT AT FEDERAL DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

Terrell Latrey Capers; a man
The aggrieved CASE-NO:8:20-cv-1960-T-36TGW

 

Lode fot
|

N tap

Stephanie Nunes Xavier and Robin yo
Fernandez Fuson, Wesley D. Tibbals “S35 =
Wrongdoers “CO =

 

AMENDED COMPLAINT SHOWING CAUSE OF ACTION WITH AFFIDAVIT OF CLAIMS

|, Terrell Latrey Capers; The aggrieved man, being duly sworn under penalty of perjury claim
the following is true:
COMPLAINT: Fraud, Trespass, Violation of rights under the color of law, conversion.

Federal question: Can a man or woman acting under THE COLOR OF LAW
administratively, conspire and take away property from and of a man without compensation
and or unlawfully withhold that property from a man taken without verifiable evidence, a
hearing on the matter or lawful justification and coerce that man to contract for a debt for
which he is not a party to?

ls a man or woman acting under THE COLOR OF LAW administratively, liable for
compensation for causing injury, harm and damages to the aggrieved asserting ventiable
claims for such wrongful acts and required to immediately restore the property in which was
unlawfully taken by use of deadly force, fraud and through trespass ?

Can a man or woman acting under THE COLOR OF LAW administratively, prohibit a man
from having his grievances redressed by a court unless he hires a member of a private
association in which the man or woman acting under THE COLOR OF LAW was a member
of, to speak for the man aggrieved on matters that the members of the private association
have no first hand knowledge of, are non parties to the matter?

Would Those who commit the aforementioned actions stated above under THE COLOR OF
LAW be in violation comparable to 18 U.S.C. 241 & 242 be subject to the penalties
associated with violating said Federal Law and Natural Law, Universal Law, God’s Law,
Rights of The People of this land, Morality of man, Principles of decency and the Bill of
Rights subject to the Constitution of The United States Of America?

Page 1 of 3
Case 8:20-cv-01960-CEH-TGW Document 8 Filed 09/11/20 Page 2 of 3 PagelD 41

AFFIDAVIT OF CLAIMS

1.) |, The aggrieved man, am not a member of the legal society nor am | subjected to its
policies, rules or codes nor do | understand them and at this time | wish not for them
to be imposed on to I. | am aman and assert all rights as man and is the only title of
status | have. An action for The immediate restoration of my property is required
of this court by operation of law as full faith and credit is established ( See
exhibit A).

2.) |, The aggrieved man, claim the man Robin Fernandez Fuson, the woman,
Stephanie Nunes Xavier and the man, Wesley D. Tibbals, Have trespassed on my
property, have taken my property without compensation nor with authority, have
withheld my property from me in unlawful naked possession and have conspired
against and deprived my rights to my property, my liberty, my freedom.

3.) This action to restore my property in which was unlawfully attorned to the
WRONGDOERS by the wrongdoers for the wrongdoers.

4.) The aforementioned wrongdoers acted under the COLOR OF LAW to unlawfully do
wrong and cause harm and injury with malice to |, The aggrieved man.

5.) There are no laws that bind | to the wrongdoers.
6.) The property in which was taken is my creation of my own blood and genetics.

7.) Said wrongdoers are in debt to | for the unlawful taking and possession of my
property of the sum of : $1.00 per second from August 11" 2020 at 7:36:48 p.m
until the second my property is returned.

8.) Said wrongdoers have been noticed on multiple occasions and have made fraudulent
public statements against | causing conversion to occur and have admitted through
action their guilt and to the truth of my claims.

9.) The acts committed by the wrongdoers are comparable to 18 U.S.C. 241 & 242 which
establishes this courts Federal Jurisdiction to hear this matter comparable to being

under the subject matter of a federal question as all said wrongdoers reside in the
state of Florida. Wrongdoer, Stephanie Nunes Xavier is a citizen of Rhode Island
but has relocated and resided in Florida since 2018.

Wherefore, The law of the land gives rights for a man’s grievances to be heard and
redressed by this court of record. To deny this requirement will cause harm on to |
as this is a matter of property, life, liberty and the pursuit of happiness and the
unlawful taking of such rights by fraud, coercion and use of deadly force without
honor against I, The aggrieved man. This matter should be redressed expeditiously
without delay as the life of my family depends on this courts ability to redress my

Page 2 of 3
Case 8:20-cv-01960-CEH-TGW Document 8 Filed 09/11/20 Page 3 of 3 PagelD 42

claims against those who have caused great irreparable injury on to I, the aggrieved
man. | reserve all rights and waive non.

\s\ LE Capers UCC 3-108

Terrell Latrey Capers; man
6337 35TH AVE CIRE
PALMETTO ,FL 34221
239-398-6271

Terrellcapers91(@amail.com

Verified on: 09/07/2020

Page 3 of 3
